DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the implied phrase “The present invention relates to”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because Figure 9 contains shading making the structure and associated reference numbers and lines hard to read and do not distinguish the features enough to permit adequate reproduction. All drawings must be .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (KR 101250880).
Regarding claim 1, Yoon discloses a circulator for a cooling mat, the circulator comprising: a main body (outer dashed line defining a main body) including a cooling part (cooling part portion 100 within the upper main body) having a structure (water bottle or container) for cooling a fluid (water) by heat exchange (cooling part 100 that contains cooling fluid and in heat exchange with refrigerant container 300), and a circulation part (circulation part portion 200 within the lower main body) located under the cooling part and having a structure (pump) for circulating the fluid; a lid (330) covering an upper end opening of the cooling part of the main body (lid covers upper end opening of container that houses the cooling part at the top of the main body); a refrigerant container (300) located inside the cooling part (100) and accommodating a refrigerant (ice) therein; a recovery pipe (120) recovering the fluid after the fluid is brought into contact with the refrigerant container; a motor (motor of pump 200) disposed inside the circulation part to circulate the fluid that is introduced from the recovery pipe (120); a discharge pipe (pipe shown connected to right of pump with outlet arrow) discharging the cooled fluid to the cooling mat (mat circulation hose, claim 1 and bottom of page 3 of the machine translation); and an inlet pipe (110) into which the fluid to be returned after circulation inside the cooling mat is introduced, wherein the fluid introduced into the cooling part from the inlet pipe flows in contact with the refrigerant container located inside the cooling part (see page 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101250880) in view of Heflin et al. (US Pat. 5,306,121).
Regarding claim 2, Yoon discloses the circulator of claim 1, and further teaches the motor is provided inside the circulation part (motor of pump 200 within circulation part portion within the lower main body) but is silent regarding an elastic buffer member.
Heflin teaches it is known for a fluid circulation part (compressor or refrigerant pumping device within the base of unit 10 for circulating a fluid) of a cooling device to be arranged so that the motor of the circulation part (compressor motor) is supported by an elastic buffer member (16) made of an elastic material (elastomeric isolators) that provides damping of the vibrations from the operation of the compressor motor leading .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101250880) in view of Heflin et al. (US Pat. 5,306,121), further in view of Gim (KR 100770093).
Regarding claim 3, Yoon as modified discloses the circulator of claim 1, but does not explicitly teach wherein a central riser pipe extending upward is centrally disposed inside the cooling part, and a vertical hole is formed in the central riser pipe in communication with the inlet pipe, such that the fluid introduced into the inlet pipe is pumped up to an upper end of the central riser pipe along the vertical hole.
Gim teaches the concept of a water cooling device having a cooling part (10) including a central riser pipe (40) extending upward is centrally disposed inside the cooling part, and a vertical hole (12b) is formed in the central riser pipe in communication with the inlet pipe (14a), such that the fluid introduced into the inlet pipe is pumped up to an upper end of the central riser pipe along the vertical hole that leads to uniform and rapid cooling of the water leading to improved energy and efficiency of the device (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the circulator of Yoon to have a central riser pipe .
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763